185 F.2d 1022
NATIONAL LABOR RELATIONS BOARD, Petitionerv.ALABAMA MARBLE COMPANY, Respondent.
No. 13111.
United States Court of Appeals Fifth Circuit.
Jan. 22, 1951.

Joseph A. Jenkins, Field Attorney, Fort Worth, Tax., A. Norman Somers, Asst. General Counsel, David P. Findling, Associate General Counsel, National Labor Relations Board, for petitioner.
John J. Smith, Birmingham, Ala., for respondent.
Before HOLMES, BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
It is considered by the Court, and so ordered, that the petition to enforce the order of the Board be, and the same hereby is, granted.